Citation Nr: 1118564	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), prior to July 12, 2010.

2.  Entitlement to a rating in excess of 20 percent for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from July 12, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision in which the RO granted service connection for recurrent dislocations of the right shoulder and for post-surgical right shoulder disability with residual partial fusion and osteoarthritis.  The RO assigned initial ratings of 20 percent (for recurrent dislocations) and 10 percent (for osteoarthritis) from April 14, 2004.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In November 2005, the appellant testified during a hearing before RO personnel.  A transcript of the hearing is of record.  In a December 2005 rating decision, the RO severed service connection for dislocations of the right shoulder, effective February 28, 2006.  In the May 2006 substantive appeal, the Veteran stated that he disagreed with the severance.  

In May 2009, the Board denied an initial disability rating in excess of 20 percent for recurrent dislocations of the right shoulder, for the period from April 14, 2004, through February 27, 2006, and remanded the claim for an initial rating in excess of 10 percent for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.

In January 2011, after taking further action, the AMC increased the rating for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis to 20 percent, effective July 12, 2010.  The AMC otherwise continued to deny the claim for a higher rating for that disability (as reflected in a January 2011 supplemental SOC (SSOC)), and returned the appeal to the Board for further consideration.

Because the Veteran has disagreed with the initial rating assigned following the grants of service connection for post-surgical right shoulder disability with residual partial fusion and osteoarthritis, the Board characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AMC has granted a higher rating during the pendency of the appeal of 20 percent, inasmuch as higher ratings for this disability are available, both before and after July 12, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing both matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, aside from addressing the Veteran's claim for a higher initial rating for his service connected post-surgical right shoulder disability with residual partial fusion and osteoarthritis, in the prior remand, the Board also noted that the Veteran's May 2006 substantive appeal constituted an NOD with the December 2005 rating decision in which the RO severed service connection for dislocations of the right shoulder.  As the Veteran had not been furnished a SOC on the severance issue, the Board instructed the RO to issue a SOC pertaining to that issue and to afford the Veteran the appropriate opportunity to file a substantive appeal as to that issue.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board notes that the Veteran was furnished a SOC in May 2010 pertaining to the severance.  However, he did not perfect an appeal of that matter by filing a timely VA Form 9.  See 38 C.F.R. §§ 20.202, 20.302(b).  Hence, the matters on appeal are limited to those set forth on the title page,


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the May 2009 remand was not fully completed with respect to the Veteran's claim for a higher rating for post-surgical right shoulder disability with residual partial fusion and osteoarthritis; hence, further remand of these matters is warranted, even though such will, regrettably, further delay an appellate decision on the claim.

In the March 2010 remand, the Board noted that, based on the results of MRI (magnetic resonance imaging) in January 2004, it was necessary to consider whether a higher rating was warranted for the Veteran's service-connected right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5202, based on impairment of the humerus.  The Board instructed the RO to have the Veteran examined, in part, to determine whether he did, in fact, have a deformity of the humerus and, if so, to ascertain the type and severity of the deformity.  The Board further instructed that, after the examination was completed, the RO was to adjudicate the claim for a higher rating for the Veteran's disability, to include consideration of whether a higher or additional rating was warranted under Diagnostic Code 5202 for impairment of the humerus.  If the benefit sought on appeal was denied, the RO was to furnish an appropriate SSOC to the Veteran and his representative that, inter alia, included citation to, and discussion of, Diagnostic Code 5202, and set out clear reasons and bases for all determinations.

A review of the record reveals that the Veteran underwent a VA examination of his right shoulder in July 2010.  However, the examiner did not offer a clear opinion with respect to the existence, nature, and/or severity of any impairment of the humerus, as requested in the remand.  Nor is there any indication that the RO/AMC gave any consideration to such impairment when readjudicating the claim.  Neither the January 2011 rating decision, nor the January 2011 SSOC, contains any discussion of, or citation to, Diagnostic Code 5202.

Accordingly, the RO should arrange for the Veteran to undergo another VA orthopedic examination of the right shoulder, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for higher initial and subsequent ratings (as these claims, emanating from an original claim for service connection, will be adjudicated on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the matters on appeal.  The RO's notice letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for higher rating.  The RO's adjudication of the claim should include consideration of the applicability of Diagnostic Code 5202 (discussed above), whether the procedures for assigning a higher rating on an extra-schedular basis under 38 C.F.R. § 3.321(b) are invoked, and whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the matter of his entitlement to an initial rating in excess of 10 percent for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), prior to July 12, 2010, and the matter of his entitlement to a rating in excess of 20 percent for that disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from July 12, 2010.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo orthopedic examination of his right shoulder, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should reflect discussion of his documented medical history and assertions.  All indicated tests and studies (including X-rays) should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's right shoulder.  If pain on motion is observed, he should indicate the point at which pain begins.  The physician should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, he or she should express such functional loss in terms of additional degrees of limited motion of the right shoulder.

In light of the above, the examiner should also provide specific findings as to (a) whether motion of the right arm is possible to the shoulder level, or to midway between the side and shoulder level, or is limited to 25 degrees from the side; and (b) whether there is impairment of the humerus, and if so, whether such impairment involves loss of humeral head, nonunion or fibrous union of the humerus, or malunion of the humerus with marked or moderate deformity.

The examiner should also provide an assessment of the impact of the Veteran's service-connected post-surgical right shoulder disability with residual partial fusion and osteoarthritis (and, impairment of the humerus, if any) on his ability to work.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate (a) the matter of the Veteran's entitlement to an initial rating in excess of 10 percent for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), prior to July 12, 2010, and (b) the matter of his entitlement to a rating in excess of 20 percent for status post Putti-Platt repair surgery of the right shoulder with residual partial fusion and osteoarthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from July 12, 2010.  The RO's adjudication of each claim should include consideration of whether a higher or additional rating is warranted under Diagnostic Code 5202 for impairment of the humerus, as well as whether staged rating, pursuant to Fenderson (cited to above), is appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include Diagnostic Code 5202), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

